Per Curiam.

The final order and issuance of the warrant on March 29, 1948, following the abandonment by the tenant early in March of the apartment, terminated the landlord-tenant relationship and the agreement of lease, as of that date. A later payment of the amounts found due in the final order and the costs awarded was not intended to and did not reinstate the relationship or agreement of lease but merely satisfied the indebtedness. The apartment was decontrolled as of March 29, 1948, and the landlord and new tenant were free to enter into the new lease at the rental therein agreed. The stipulation of the parties limited the issues presented and in effect withdrew the second counterclaim. Accordingly it is not considered on this appeal.
The final order should be reversed, with $30 costs, and final order directed for the landlord for nonpayment of $35 rent, and dismissing the first counterclaim, with costs.
Hammer, Pécora and Eder, JJ., «concur.
Final order reversed, etc.